Citation Nr: 1550367	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  07-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease and stenosis.

2.  Entitlement to service connection for a thoracolumbar spine disability, to include degenerative disc disease and stenosis.

3.  Entitlement to an initial disability rating in excess of 20 percent for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from December 1990 to October 1992, including service in the Southwest Asia theater of operations from April 1991 to June 1991.  He received an honorable discharge from this period of service.  

The appellant had a second period of service from August 1995 to January 1997, but was discharged under other than honorable conditions.  In a final December 1997 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, determined that the character of the appellant's discharge from this latter period of service was a bar to his receipt of VA benefits stemming from such service, other than health care under Chapter 17 of Title 38, United States Code.  See 38 C.F.R. § 3.12 (2015).  

This current matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Muskogee RO and a September 2006 rating decision of the RO in North Little Rock, Arkansas.  As set forth above, the appellant's claim is now in the jurisdiction of the Muskogee RO.  

In March 2010, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A transcript of that proceeding has been associated with the record on appeal.  

In July 2010, September 2011, January 2013, and September 2013, the Board remanded the appeal for additional evidentiary development and due process considerations.  On those occasions, the issues on appeal included entitlement to service connection for a disability manifested by muscle and joint pain, to include as due to an undiagnosed illness.  

While the matter was in remand status following the September 2013 remand, in a December 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for "a disability manifested by muscle and joint pain under the diagnosis of fibromyalgia, formerly diagnosed as chronic fatigue syndrome."  The AOJ assigned an initial 20 percent disability rating, effective April 20, 2010.  

The grant of service connection for fibromyalgia constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for a disability manifested by muscle and joint pain.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In February 2014, however, the appellant submitted a notice of disagreement with the initial rating assigned.  The record shows that, although the RO issued a Statement of the Case to the appellant in August 2014, the RO did not provide a copy to the appellant's representative of record.  A remand of this issue is therefore necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement but a Statement of the Case has not yet been issued, a remand to the RO is necessary); see also Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) (holding that VA's failure to send a Statement of the Case to claimant's accredited representative tolls the 60-day period to respond).  

In July 2014, the Board remanded the matter for due process considerations.  A review of the record shows that the AOJ has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an initial rating in excess of 20 percent for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  A cervical spine disability, to include degenerative disc disease and stenosis, did not manifest during the appellant's active service or to a compensable degree within one year thereafter, and the appellant's current cervical spine disability is not related to his active service or any incident therein, including a November 1996 injury.  

2.  A thoracolumbar spine disability, to include degenerative disc disease and stenosis, did not manifest during the appellant's active service or to a compensable degree within one year of thereafter, and the appellant's current cervical spine disability is not related to his active service or any incident therein, including a November 1996 injury.  


CONCLUSIONS OF LAW

1.  A cervical spine disability, to include degenerative disc disease and stenosis, was not incurred during active service nor may such disability be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A thoracolumbar spine disability, to include degenerative disc disease and stenosis, not incurred during active service nor may such disability be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  

A review of the record indicates that, in June 2004 and September 2005 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA provided a subsequent notification letter to the appellant in August 2010 which satisfied the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of this latter letter, the RO has reconsidered the appellant's claim on multiple occasions, most recently in the February 2015 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

In addition to the notice discussed above, at a conference held in connection with the March 2010 Board hearing and during the hearing itself, the undersigned Veterans Law Judge discussed the issues on appeal with the appellant and his representative, including the type of evidence required in order to prevail in the claims.  38 C.F.R. § 3.103 (2015); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant and his representative acknowledged full understanding of all matters discussed and the undersigned held the record open for a period of 60 days following the hearing for the purpose of allowing the appellant to submit additional evidence.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment and personnel records are on file, as are all available and relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

Additionally, the record shows that the Board remanded the matter in September 2013for the purpose of obtaining medical opinions with respect to the etiology of the appellant's claimed disabilities.  After reviewing the opinions obtained, the Board concludes that the record is adequate and that there has been substantial compliance with the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

Service treatment records corresponding to the appellant's first period of active duty show that, at his August 1990 service enlistment medical examination, his neck and spine were examined and determined to be normal.  A neurologic examination was also normal.  

In-service treatment records corresponding to the appellant's first period of active duty are entirely silent for complaints or findings of spinal stenosis, disc disease, or back or neck pain.

The appellant's service personnel records show that he served in the Southwest Asia theater of operations from April 1991 to June 1991.  

At his October 1992 service separation medical examination, the appellant's neck and spine were again examined and determined to be normal.  A neurologic examination was also normal.  In connection with the examination, the appellant completed a report of medical history in which he denied having or ever having had recurrent back pain.  

Service treatment records corresponding to the appellant's second period of active service show that, at his August 1995 service enlistment medical examination, the appellant's neck and spine were examined and determined to be normal.  A neurologic examination was also normal.  On a report of medical history, the appellant denied having or ever having had recurrent back pain.  

In-service treatment records show that, in November 1996, the appellant was transported to the emergency room, claiming that he had been struck in the head with a pistol butt, although his story was noted to be "inconsistent" and he was noted to have a high blood alcohol content.  The appellant's complaints included pain in his head and neck.  No complaints or abnormalities pertaining to the appellant's thoracolumbar spine were recorded.  The initial diagnostic impression was blunt head trauma, and the appellant was admitted for evaluation and observation.  During the course of admission, the appellant underwent multiple diagnostic tests and evaluations.  In pertinent part, the record shows that neurological testing conducted during the course of admission was normal.  X-ray studies of the cervical spine and mandibular area were also normal.  A CT scan of the head was within normal limits.  Indeed, treatment notes specifically indicate that a head to toe assessment of the appellant was within normal limits but for a contusion to the back left side of the head.  The appellant was discharged three days later.  

At his December 1996 service separation medical examination, the appellant's neck and spine were examined and again determined to be normal.  A neurologic examination was also normal.  In connection with the examination, the appellant completed a report of medical history on which he denied having or ever having had recurrent back pain.  The appellant reported a history of a concussion with a brief loss of consciousness in November 1996.  He claimed that he had been "pistol whipped" in the back of his head.  The examiner determined that there was no adverse sequelae from this incident.  

Service personnel records corresponding to the appellant's second period of active service show that, in January 1997, he was discharged from this period of service under other than honorable conditions by reason of misconduct due to drug abuse.  

In a final December 1997 administrative decision, the RO determined that the character of the appellant's discharge from his latter period of service was a bar to his receipt of VA benefits stemming from such service, other than health care under Chapter 17 of Title 38, United States Code.  See 38 C.F.R. § 3.12 (2015).  

In March 2004, the appellant submitted claims of service connection for multiple disabilities, including spinal stenosis, cervical disc disease, and back pain, which he claimed he incurred as a result of being "pistol-whipped at gunpoint."  

In support of his claim, VA obtained private clinical records dated from September 2001 to March 2003.  In pertinent part, these records show that, in April 2002 and July 2002, the appellant was evaluated by a neurosurgeon in connection with his complaints of neck and back pain.  He claimed that his current symptoms had been present since 1997.  He had had several episodes of trauma.  The diagnoses included cervical and lumbar stenosis and disc disease.  

The appellant underwent a VA medical examination in April 2006 at which time he claimed that, since his military service in Desert Storm, he had been essentially unable to function due to chronic aching and pain in his neck and low back and an inability to sleep well and eat properly.  He claimed that, during active duty, he was beaten up and sustained injuries to his cervical spine and lumbar spine.  He indicated that he now had ruptured discs in his neck and back.  On examination, the appellant exhibited full range of motion, albeit very slowly.  The examiner indicated that he could feel no crepitation on neck movement.  The examiner noted that the appellant did appear to have significant impairment due to chronic aches and pains and what seemed to be evident stiffness, but the limitation of the movement was not severely limited.  The examiner indicated that the etiology of the appellant's symptoms was undetermined and may be considered as an undiagnosed illness.  

At a Persian Gulf Registry Examination in November 2006, the appellant reported that he had been stationed aboard a ship in the Persian Gulf for one to two months during the Gulf War.  He denied having had any medical problems during that time.  Since that time, however, he claimed to have experienced problems with anxiety and sleeplessness, as well as gastrointestinal problems.  The diagnoses included spinal stenosis, cervical degenerative joint disease, and irritable bowel syndrome.  

In pertinent part, VA clinical records show that, during a December 2006 clinic visit, the appellant reported neck and back pain since 1996, exacerbated in 2006 after he was assaulted in prison.  At a December 2006 neurosurgery consultation, the appellant reported neck and low back pain which had been present for the past four years.  He reported a history of an automobile accident in 1987.  Diagnoses included cervical disc disease.  In April 2007, the appellant reported at least a five year history of neck and back pain.  

In November 2007, the appellant underwent a VA Gulf War examination in connection with his complaints of muscle and joint pain.  The appellant reported that his pain was located in his neck, thoracic, and lumbar spine areas with burning between his shoulder blades.  He also reported occasional radiating pain in his legs.  The appellant denied other muscle and joint pain.  The appellant reported a history of being "pistol whipped" in 1996 while in service.  He indicated that, in 2006, he was again assaulted during a period of incarceration.  He stated that, although he did not injure his low back until 2006, he experienced low back pain in service as a result of standing for long periods.  

At his March 2010 Board hearing, the appellant testified that he was pistol whipped in November 1996, causing his neck to swell like a watermelon.  

At a VA medical examination in November 2013, the appellant complained of neck and back symptomatology.  He reported that he did not know for certain when his neck and back symptoms had begun, but indicated that they had become particularly bad in 2001 after he fell into a grave while working at a cemetery.  After examining the appellant and reviewing the record, the examiner concluded that the appellant's claimed neck and back disabilities, including spinal stenosis and degenerative disc disease, were less likely than not incurred in or causally related to the appellant's service, including the claimed November 1996 injury.  The examiner noted that, despite a thorough review of the record, she could identify no significant pathology during service.  In that regard, she observed that plain x-rays in service had shown a normal cervical spine, and at his December 1996 discharge examination, the appellant's history and physical indicated normal findings.  Additionally, she noted that the appellant reported at that time that he felt fine and had no joint or back pain.  The examiner further noted that, during her examination, the appellant had been unable to provide her with any personal recollections of neck or back pain after service and prior to the reported incident in 2001 in which he fell into a grave while working at a cemetery.  Given the record, she concluded that it was therefore unlikely (less than 50% likelihood) that the appellant's current cervical and lumbar stenosis and disc disease are causally related to the November 1996 incident in which he was reportedly assaulted near Camp Lejeune.


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015)  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain enumerated chronic diseases, including arthritis and an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2015).  In such cases, the disease is presumed under the law to have had its onset in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for cervical and thoracolumbar spine disabilities which he claims are due to a November 1996 incident in which he was assaulted near Camp Lejeune, including by being "pistol-whipped at gunpoint."  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims.

As a preliminary matter, the Board notes that the appellant's entitlement to service connection for cervical and thoracolumbar spine disabilities as a result of the November 1996 incident is limited to consideration of service connection for purposes of entitlement to health care related benefits authorized by Chapter 17, Title 38, United States Code only.  See 38 C.F.R. § 3.360 (2015).  As the appellant has been repeatedly advised, the character of his discharge from his second period of active duty is a bar to his receipt of compensation for any disability incurred or aggravated during such service.  The appellant has been repeatedly offered the opportunity to provide information or evidence regarding any application to upgrade his discharge, but he has failed to do so.  

As set forth above, the appellant's service treatment records confirm that, in November 1996, he was hospitalized after he was reportedly struck in the head with a pistol butt.  

That an injury occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that in-service injury.  In this case, the evidence establishes that the appellant did not develop a chronic cervical or thoracolumbar spine disability during service, including as a result of the November 1996 incident.  As set forth above, the appellant's service treatment records are entirely negative for complaints or findings of cervical or thoracolumbar pathology.  Indeed, a thorough physical evaluation and diagnostic testing conducted after the November 1996 incident showed that no pathology was present.  Similarly, at his December 1996 service separation medical examination, the appellant's neck and spine were again examined and determined to be normal.  A neurologic examination was also normal.  The examiner further determined that there was no adverse sequelae from the November 1996 incident.  Moreover, the Board observes that, in connection with the separation examination, the appellant completed a report of medical history on which he denied having or ever having had recurrent back pain.  The Board notes that the post-service record similarly contains no findings of arthritis or other spinal pathology within the first post-service year or, indeed, for many years thereafter.  

Although the record establishes that a chronic cervical or thoracolumbar spine disability was not present during the appellant's active service or manifest to a compensable degree within one year of service separation, as set forth above, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, however, the Board finds that the most probative evidence of record establishes that the appellant's current cervical and thoracolumbar spine disabilities are not causally related to the appellant's active service or any incident therein, including his November 1996 injury.  

In that regard, in November 2013, the appellant was provided a VA medical examination in connection with his claims.  After examining the appellant and reviewing the record, the examiner concluded that it was unlikely that the appellant's current cervical and thoracolumbar spine disabilities are causally related to his active service or any incident therein, including the November 1996 assault.  There is no other medical evidence of record showing otherwise.

The Board has considered the appellant's statements to the effect that his neck and back have long been symptomatic and he believes his current cervical and thoracolumbar spine disabilities were incurred in service a.  The Board finds that the appellant's statements, when weighed against the evidence discussed above, do not provide a basis upon which to grant the claims.  

With respect to the appellant's reports of longstanding neck and back symptomatology, the Board observes that service connection for muscle and joint pain, diagnosed as fibromyalgia, has been granted.  With respect to the question of whether the appellant's present cervical and thoracolumbar spine pathology, including disc disease and stenosis, are causally related to service, the Board finds that the probative value of the appellant's statements is outweighed by the more qualified VA examiner who provided the opinion discussed above.  This examiner, a trained medical professional, considered the entire record on appeal, including the history reported by the appellant, medical records contemporaneous to the in-service injury, the post-service record on appeal, and a current medical evaluation of the appellant.  After considering all of these factors, she nonetheless concluded that the appellant's current cervical and thoracolumbar spine disabilities are not causally related to his active service, including his November 1996 injury.  Her consideration of this evidence, and the detailed explanation she provided, lend great probative weight to her opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Moreover, the Veteran's own statements regarding his medical history have been inconsistent.  For example, VA treatment records note his reports of having neck and back pain since 1996 after being assaulted, whereas he had previously told an April 2006 VA examiner that his symptoms had started after his service in Desert Storm, which would have been during his first period of service.  He later told the November 2013 VA examiner that he did not know when his neck and back symptoms began.  The Board further notes that the Veteran's own reported history contradicts the affirmative evidence showing that he denied having such problems at the time of his separation from service and the normal clinical evaluations.  

In summary, the Board finds that the most probative evidence establishes that the appellant's current cervical and thoracolumbar spine disabilities were not present during his active service or manifest to a compensable degree within the first post-service year.  The most probative evidence also establishes that his current cervical and thoracolumbar spine disabilities are not causally related to his active service or any incident therein, including the November 1996 assault.  The Board concludes that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability, to include degenerative disc disease and stenosis, is denied.

Entitlement to service connection for a thoracolumbar spine disability, to include degenerative disc disease and stenosis, is denied.


REMAND

In a December 2013 rating decision, the AOJ granted service connection for "a disability manifested by muscle and joint pain under the diagnosis of fibromyalgia, formerly diagnosed as chronic fatigue syndrome," and assigned an initial 20 percent disability rating, effective April 20, 2010.  

In February 2014, the appellant submitted a notice of disagreement with the initial rating assigned.  In August 2014, the RO issued a Statement of the Case to the appellant.  A copy of the Statement of the Case, however, was provided to the appellant's former representative, the Oklahoma Department of Veterans Affairs (ODVA), rather than his current representative, Disabled American Veterans.  

As explained in detail by the Board in its July 2014 remand, VA regulations stipulate that only one service organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1)(2015).  The record reflects that, although the appellant has executed multiple powers of attorneys during the course of his claims, he has been represented by DAV since January 2013.  

VA regulations require that an appellant be accorded a full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2015).  Because the appellant's representative was not copied on the August 2014 Statement of the Case, a remand for corrective action is now necessary.  See also Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) (holding that VA's failure to send statement of the case to accredited representative tolled 60 day period to respond).  

Accordingly, the case is REMANDED for the following action:

In accordance with applicable procedure, the AOJ should provide the appellant's current representative, Disabled American Veterans, with a copy of the August 2014 Statement of the Case addressing the issue of entitlement to an initial rating in excess of 20 percent for fibromyalgia.  The appellant and his representative must be advised of the time limit in which he may file a substantive appeal, if he so desires. 38 C.F.R. § 20.302(b) (2015).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


